Crosby, J.
The accident which resulted in the death of the plaintiff’s intestate occurred on Main Street in Melrose on June 19, 1915. The declaration is in two counts: the first for the *579conscious suffering and the second for the death of the intestate. The plaintiff’s intestate, whom we will hereafter refer to as the plaintiff, while riding a motor cycle attempted to pass in front of the defendant’s motor truck which was travelling in the 'same direction, the wheel of the motor cycle slipped or skidded as the plaintiff turned to the right, or he lost his balance, and was struck by the motor truck, receiving injuries which resulted in his death.
There was evidence that the defendant’s manager had instructed Clifford, an employee of the defendant, to teach Bartlett, another employee of the defendant, to drive the automobile, and that the accident occurred when Clifford and Bartlett were returning from dinner and while Bartlett was operating the car under Clifford’s instructions. Under these circumstances a finding was warranted that the accident happened while the defendant’s servants were engaged in its business within the terms of St. 1907, c. 375, § 1. As the charge upon this branch of the case is not reported, it is to be assumed that full and accurate instructions were given.
The testimony as to the circumstances of the accident was conflicting. The evidence offered by the defendant tended to show that the plaintiff ran his motor cycle directly in front of the defendant’s motor truck when the latter was but four or five feet away; if this evidence was believed it is plain that the plaintiff could not recover. The jury, however, was not bound to accept this version of the manner in which the accident happened, but could have found that the plaintiff turned to pass in front of the truck when it was forty or fifty féet away, and that the defendant’s servant, who was operating the truck, by the exercise of reasonable care could have avoided the collision. Rogers v. Phillips, 206 Mass. 308; 8. C. 217 Mass. 52.
The jury also was warranted in finding that the plaintiff was in the exercise of due care. St. 1914, c. 553. It follows that the presiding judge could not have directed a verdict for the defendant nor have given its first ruling requested.
It is manifest that the defendant’s fifteenth request, made generally, was wholly inapplicable to the first count for conscious suffering, and therefore could not have been given. Aside from that objection, it was not a correct statement of the law as applied to the second count which is for death. If the death of the plaintiff was caused by the negligence of the defendant’s servant while *580engaged in its business, and while the plaintiff was in the exercise of due care, the defendant would be liable.. The amount of damages, within the limits prescribed by the statute, would be determined by the degree of culpability. The plaintiff was not precluded from recovery even if the servant whose negligence caused the accident acted “with as much care and skill as could reasonably be expected from a person of his lack of experience.” If the defendant desired more specific instructions to be given upon the matter of damages under the second count, or was of opinion that the instructions as given were inadequate, the judge’s attention should have been directed to that subject.
The fifteenth request, construed in accordance with its ordinary and natural meaning, was a request for an instruction that the driver of the motor truck was not negligent if he acted with as much care as could be expected in view of his lack of experience even if he failed to exercise the care of an ordinarily prudent person. That proposition is contrary to the well established rule, and no authority in its support has been cited. The request did not in terms refer to the culpability of the defendant’s servant, nor could it be inferred necessarily that it was directed to that question. The instructions given, so far as recited in the bill of exceptions, were clear and accurate.

Exceptions overruled.